NUMBER 13-09-00582-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG



                                    IN RE: WHITNEY G. RICE


                             On Petition for Writ of Mandamus


                               MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Garza
                    Memorandum Opinion Per Curiam1

        Relator, Whitney G. Rice, filed a pro se petition for writ of mandamus on October

20, 2009, seeking to compel the District Clerk of Nueces County to comply with her

ministerial duties and forward documents pertaining to relator’s conviction to the Texas




        1
          See T EX . R. A PP . P. 52.8(d) ("W hen denying relief, the court m ay hand down an opinion but is not
required to do so."); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
Court of Criminal Appeals.2 The Court, having examined and fully considered the petition

for writ of mandamus, is of the opinion that the petition should be denied.

         This Court does not have mandamus jurisdiction over district clerks unless it is

shown that issuance of the writ is necessary to enforce our jurisdiction. See TEX . GOV’T

CODE ANN . § 22.221(a), (b) (Vernon 2004); In re Washington, 7 S.W.3d 181, 182 (Tex.

App.–Houston [1st Dist.] 1999, orig. proceeding); In re Coronado, 980 S.W.2d 691, 692

(Tex. App.–San Antonio 1998, orig. proceeding); see also In re Nubine, No. 13-08-507-CV,

2008 Tex. App. LEXIS 6534, at *1 (Tex. App.–Corpus Christi Aug. 27, 2008, orig.

proceeding) (per curiam) (mem. op).

         Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P.

52.8(a).

                                                               PER CURIAM



Do not publish. See TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and filed
this the 18th day of November, 2009.




         2
          W e note that this petition for writ of m andam us is substantially sim ilar to a petition relator filed on
Septem ber 25, 2009. See In re W hitney G. Rice, No. 13-09-00540-CR, 2009 Tex. App. LEXIS 7671, at *1
(Tex. App.–Corpus Christi Sept. 30, 2009, orig. proceeding) (m em o op. per curiam , not designated for
publication).

                                                         2